Citation Nr: 1217672	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a stress fracture of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a stress fracture of the right leg. 

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A copy of the transcript is contained in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  Accordingly, the Board can consider the new evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran does not have any residual disability related to the in-service stress fracture to the right leg or any other right leg disability.


CONCLUSION OF LAW

A current right leg disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008 letter, sent prior to the June 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim for service connection, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  At her April 2011 hearing, the Veteran submitted private treatment records in support of her claim and did not report the existence of any other treatment records relevant to her claim that have not already been obtained.  The Board has also reviewed the Veteran's electronic claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has determined that no additional records are available that are not already associated with the claims file.  Additionally, the Veteran was afforded a VA examination in December 2008 in order to adjudicate her service connection claim.  When reviewing the VA examination, the Board finds that the opinion offered supporting data for the conclusion reached, as well as a reasoned medical explanation.  Thus, the opinion is considered to be adequate for rating purposes.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Therefore, a remand for further examination is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge clarified the issue on appeal and elicited testimony about the etiology of the Veteran's right leg symptomatology, in service and post-service.  In addition, the Acting Veterans Law Judge inquired about where the Veteran received her treatment.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  For example, she stated she had a current disability that had its onset in service.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran contends that she injured her right lower leg in service and was diagnosed with a stress fracture of the right leg.  She underwent physical therapy in service, however, she feels that the injury never properly healed and has caused her pain and swelling ever since separation from service.  Thus, she contends that service connection for a stress fracture to the right leg is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reflect that in January 2008, the Veteran hurt her right lower leg.  A bone scan showed a possible stress fracture involving the mid to distal right tibia.  In March 2008 and in April 2008, the Veteran underwent consistent physical therapy sessions in order to heal the stress fracture.  In August 2008, it was noted that following the January 2008 stress fracture, the Veteran had undergone three months of rehabilitation training and had been pain free on graduation.  However, she then felt pain once again in the lower leg following a training program in July.  She had pain when walking but was motivated to continue training.  She was placed on light duty and was using crutches.  In September 2008, the Veteran was seen for continuing pain due to a stress fracture to her right tibia.  An October 2008 separation examination stated that she had experienced a stress fracture to the right tibia.

Post-service treatment records reflect that on December 2008 VA examination, the Veteran reported that her last physical therapy session was in October 2008.  She currently had tenderness to the lower tibia and occasional swelling.  These symptoms were intermittent and depended on the particular activity, such as walking.  The symptoms would last from 30 minutes to an hour and occurred about once per week.  Resting relieved the symptoms.  Physical examination showed full range of motion of all extremities.  On palpation, there was tenderness of the skin over the right tibial medial aspect and approximately two inches above the ankle.  There was no obvious deformity of the lower leg.  There was no edema, erythema, or increased warmth noted.  Rising on heels and standing on tiptoes did not elicit pain.  X-ray examination showed normal pattern without evidence of acute or focal bony abnormality.  The diagnosis was old stress fracture right leg with plain films showing normal findings.  There was no fracture or tissue swelling.

VA treatment records reflect that in August 2010, the Veteran established primary care with the VA and denied any physical complaints.  Physical examination was negative for any musculoskeletal deformity or disorder and there was no indication of swelling or tenderness of any joint or bone.

At her April 2011 hearing before the Board, the Veteran stated that while in boot camp, she injured her right leg when she was dropped on the rifle range.  She had completed physical therapy.  However, once finished, even though she was cleared for training, her leg still hurt.  Then, during Marine combat training, she began to experience constant pain in the right leg.  She had taken physical therapy classes following service and was told to take Motrin for the pain.

Private treatment records reflect that in March and April 2009 the Veteran underwent physical therapy for the right lower extremity.  The diagnosis was right leg pain, history of distal tibial stress fracture.  She completed leg strengthening exercises.  In September 2010, the Veteran reported that she had constant leg pain since she injured her right lower shin during basic training.  She reported swelling at the right ankle and lower leg.  Physical examination resulted in an assessment of limb pain.  In October 2010, the Veteran reported aching pain at the anterior lower right leg.  She would have swelling but she did not have swelling at that moment.  She was convinced that there was something wrong with her leg.  Examination showed tenderness to palpation along the tibia.  There was a "pulling" sensation.  An x-ray and bone scan were unremarkable.  A previous MRI had also been normal.  The Veteran was reassured that the stress fracture seen previously while in the military had resolved.  The Veteran's reported right leg swelling was possibly explained as damage to the lymphatics following the initial injury.  There was nothing from a medical standpoint to do to treat those symptoms.  One possibility was the use of compression stockings when she was going to be on her feet for long periods of time.  

In April 2011, the Veteran's private physician wrote a statement that recent bone scan, MRI, and x-ray had been negative for a stress fracture.  The physician had not noticed any swelling on examination, though the Veteran had reported having episodes of swelling.  The physician stated that it was possible that the Veteran had done some damage to the lymphatics of her leg at the time of the initial injury which would cause lower extremity edema.  However, that sort of edema or lymphatic injury would have been more permanent in nature and the physician had not noticed swelling on examination.

In this case, the Board finds the preponderance of the evidence is against a finding that the Veteran currently suffers from a disability of the right lower extremity for which service connection may be granted.  Specifically, the Board finds that although the service treatment records evidence a diagnosis of a stress fracture to the right lower leg with physical therapy, it appears that the in-service injury resolved without any chronic residuals.  In that regard, the post-service treatment records do not demonstrate the existence of any diagnosed residual of the in-service stress fracture other than limb pain or history of stress fracture.  On December 2008 VA examination, the examiner found no evidence of a current disability of the right lower leg based upon x-ray studies and physical examination.  Instead, while there was tenderness to the tibial region, there was no indication of a stress fracture or current right leg disability.  VA treatment records dated from 2008 to 2010 are negative for any symptoms or diagnoses of a disability pertaining to the right lower extremity.  Finally, private treatment records dated from 2009 to 2011 reflect that although the Veteran had continuous complaints of swelling of the right lower leg and pain on activity, no diagnosis other than limb pain or history of stress fracture was provided.  In fact, the Veteran's treating private physician stated that x-ray, MRI, and bone scan were all negative for a current disability of the right lower extremity.  

The Board is cognizant of the physician's opinion that it was possible that the Veteran suffered a lymphatic injury to the lower leg at the time of the initial injury, and that the lymphatic injury was causing the reported swelling.  However, the physician then stated that that sort of injury, a lymphatic injury, would be more permanent in nature.  In the Veteran's case, her swelling was intermittent and had not been identified on examination.  Thus, it appears to the Board that the physician was speculating that the Veteran suffered from a lymphatic injury, however, no definitive diagnosis was provided.  Although the Veteran has been assessed to suffer from limb pain and a history of stress fracture, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282  (1999).  Rather, the post-service medical evidence of record is negative for any indication of a current stress fracture of the right leg or any related residual.  Accordingly, for the above-stated reasons, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a current disability of the right lower leg for which service connection may be granted.  Absent evidence of a current disability, service connection must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board does note that the Veteran provided credible testimony at the April 2011 hearing regarding her in-service injury and her current symptoms of pain and swelling of the right lower extremity.  In that regard, the Veteran is competent to describe pain and swelling because such perceptions are sensory in nature.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's testimony to be credible in that respect.  However, despite the Veteran's credible testimony, the Board finds that the objective, medical evidence outweighs the Veteran's contentions as to whether she suffers from a current disability of the right lower extremity.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding whether the Veteran has a current disability related to service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe her in-service symptoms related to the stress fracture of the right tibia and her current manifestations of pain and swelling, the Board accords her statements less probative value in this instance as she is not competent to opine on such a complex medical question to include whether she currently suffers from a compensable disability for VA purposes.  Specifically, where the determinative issue is one of medical causation or diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Significantly in this case, the December 2008 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's reported in-service complaints as well as the current nature of her symptoms in determining that there was no current disability.  Instead, the Veteran was diagnosed as having had a history of a stress fracture.  That same finding and conclusion was made by her private physician in April 2011.  After examining the Veteran a number of times and taking necessary radiographic studies, it was determined by her private physician that there was no current stress fracture or other disability other than limb pain.  There was also no definitive diagnosis made with regard to the Veteran's reports of leg swelling, as no such symptoms had been seen on examination.  Accordingly, the Board finds that the competent, probative, and persuasive evidence of record is against the Veteran's claim for service connection.

As the preponderance of the evidence is against the claim for service connection for a stress fracture to the right lower leg or for a residual right leg disability, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a stress fracture of the right leg is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


